            Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


JANET JENKINS, ET AL.,
                 Plaintiffs,

       v.                                            Case No. 2:12-cv-184

KENNETH L. MILLER, ET AL.,
                Defendants.



               MOTION TO MODIFY DISCOVERY SCHEDULE/ORDER

       Plaintiffs, by their attorneys, move this Court for a six-week extension of the current

deadline of August 29, 2019, for completion of discovery. Before filing this motion,

Plaintiffs attempted to gain the consent of Defendants. Defendants Philip Zodhiates, Victoria

Hyden, Response Unlimited, Inc., and Linda Wall have agreed to the six-week extension of

all discovery deadlines; Defendant Kenneth Miller has agreed to a six-week extension of the

deadline for submission of expert reports four months before the completion of discovery;

and Defendants Liberty Counsel, Rena Lindevaldsen, and Timothy Miller have not

responded as of this filing.

Background

       By Order entered August 29, 2018, (ECF No. 329), the Court approved and ordered

the proposed discovery schedule submitted to the Court on August 16, 2018 (ECF No. 320)

and ordered that discovery shall be completed within one year of August 29, 2018.

Paragraph 10 of the discovery schedule provides that the parties shall submit affirmative

expert reports on or before four months before the close of all discovery, or April 29, 2019.

       Unfortunately, discovery has not progressed as expeditiously as anticipated by the

discovery schedule. Although Plaintiffs served documents requests on all defendants (except

                                                 1
         Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 2 of 7



Timothy Miller) in June 2018, some defendants have yet to produce any documents, and the

document production by other defendants is incomplete. Some Defendants have opposed

discovery on First and Fifth Amendment grounds. Plaintiffs diligently continue to attempt to

resolve disputes with Defendants, but that also has taken a lot of time.

       Plaintiffs have also served non-party discovery requests, and some of those requests

are still outstanding. Although Christian Aid Ministries and Internet Archives have produced

documents,1 non-party Liberty University has yet to produce any documents in response to

a subpoena served on it during October 2018. Additional non-party discovery is likely to

include residents of Canada and Nicaragua. Only one set of defendants (Response

Unlimited, Zodhiates and Hyden) has served discovery requests on Plaintiff Janet Jenkins,

and those responses are not yet due. No depositions have been noticed, scheduled, or taken.

       In other words, despite Plaintiffs’ diligence, discovery is still in fairly preliminary

stages. It would seem premature to require affirmative expert reports to be submitted at this

time. However, it would be unduly harsh to bar the parties from submission of expert

witness reports (and thereby to bar testimony from any expert witness).

       This is the first request for an extension of a discovery deadline. Pending before the

Court is Defendants’ request for an extension of the Early Neutral Evaluation deadline

(opposed by Plaintiffs), which was filed on October 31, 2018. (ECF No. 338 & 344).

Argument

       Federal Rule of Civil Procedure 16(b)(4) permits the modification of discovery

deadlines for good cause. While the primary consideration in determining whether good


        1 An additional complication is that Christian Aid Ministries would not produce
documents without the protection of a protective order, but several Defendants have informed
Plaintiffs that they oppose the entry of any protective order.


                                                 2
         Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 3 of 7



cause exists is the diligence of the moving party, the Court may consider other relevant

factors, such as any prejudice that might result from the requested modification. See

Rodriguez v. Athenium House Corp., No. 11-civ-5534, 2012 WL 2161284, at *2 (S.D.N.Y.

June 14, 2012) (citing Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009) & Kassner v.

2nd Avenue Delicatessen, Inc., 486 F.3d 229, 244 (2d. Cir 2007)). Local Rule 26(a)(7) also

specifies the complexity of the case as a relevant consideration.

       The instant case can fairly be categorized as a complex case. It involves eight

defendants and two plaintiffs; motion practice has been extensive; the relevant facts extend

over years and involve international kidnapping; the legal issues involve analyses of federal

civil rights laws as well as civil conspiracy. Defendants have raised arguments based in the

First and Fifth Amendments to oppose Plaintiffs’ discovery requests. Non-party discovery is

likely to extend to residents of Canada and Nicaragua.

       Despite Plaintiffs’ diligence in serving discovery requests on all defendants over nine

months ago, discovery is still in preliminary stages. For example, defendant Liberty Counsel

has not yet produced any documents (although it has promised to produce documents by

May 10); defendant Rena Lindevalden has produced only a handful of documents (although

she has agreed to review her production by May 10); both Liberty Counsel and

Lindevaldsen have opposed discovery on First Amendment grounds. Defendant Linda Wall

has produced no documents. Defendants Response Unlimited, Zodhiates and Hyden have

opposed discovery (other than what they produced during discovery on jurisdiction) on Fifth

Amendment grounds. Non-party Liberty University has yet to comply with the October 31,

2018, subpoena served on it by Plaintiffs. Most defendants have yet to serve any discovery

requests on Plaintiffs.




                                                 3
          Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 4 of 7



        The motion of defendant Timothy Miller to dismiss the complaint against him for

insufficient service of process is still pending.

        Thus, despite Plaintiffs’ diligent efforts, additional time is needed to continue

discovery and to prepare expert witness reports.

Conclusion

        For the foregoing reasons, this Court should grant Plaintiffs’ unopposed motion for a

six-week extension in the deadline for conclusion of discovery.


DATED: April 29, 2019                                   Respectfully submitted,

                                                        /s/ Frank Langrock
                                                        On behalf of attorneys for Plaintiffs


                                                        /s/ Beth D. Jacob
                                                        On behalf of attorneys for Plaintiffs

                                                        Frank Langrock
                                                        LANGROCK SPERRY & WOOL, LLP
                                                        P.O. Drawer 351, 111 S. Pleasant Street
                                                        Middlebury, Vermont 05753
                                                        E: flangrock@langrock.com
                                                        P: 802-388-6356

                                                        Sarah R. Starr
                                                        SARAH STAR, ESQ, PC
                                                        P.O. Box 106
                                                        Middlebury, Vermont 05753
                                                        E: srs@sarahstarlaw.com
                                                        P: 802-385-1023

                                                        Beth D. Jacob
                                                        Diego A. Soto
                                                        SOUTHERN POVERTY LAW CENTER
                                                        400 Washington Avenue
                                                        Montgomery, Alabama 36104
                                                        E: beth.jacob@splcenter.org
                                                        E: diego.soto@splcenter.org
                                                        E: CMECFLGBT@splcenter.org



                                                    4
Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 5 of 7



                                  P: 334-956-8200
                                  F: 334-956-8481

                                  J. Tyler Clemons
                                  SOUTHERN POVERTY LAW CENTER
                                  201 St. Charles Avenue
                                  New Orleans, Louisiana 70170
                                  E: tyler.clemons@splcenter.org
                                  P: 504-486-1530
                                  Attorneys for Plaintiffs




                              5
         Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 6 of 7



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date the foregoing document was filed through the Court’s

CM/ECF filing system, and by virtue of this filing notice will be sent electronically to all counsel

of record, including the following:

       Brooks G. McArthur
       JARVIS, MCARTHUR & WILLIAMS, LLC
       P.O. Box 902 / 95 St. Paul Street, Suite 2E
       Burlington, VT 05402-0902
       Counsel for Defendant Kenneth L. Miller

       Robert B. Hemley
       Matthew B. Byrne
       Norman C. Williams
       GRAVEL & SHEA PC
       P.O. Box 369 / 76 St. Paul Street, 7th Floor
       Burlington, VT 05402-0369
       Counsel for Defendants Philip Zodhiates, Victoria Hyden, and Response Unlimited, Inc.

       Norman C. Smith
       P.O. Box 24 / 76 Lincoln Street
       Essex Junction, VT 05453
       Counsel for Defendant Linda M. Wall

       Anthony Duprey
       NEUSE, DUPREY, & PUTNAM, PC
       1 Cross Street
       Middlebury, VT 05753
       Counsel for Defendants Liberty Counsel and Rena M. Lindevaldsen

       Horatio G. Mihet
       Daniel J. Schmid
       Roger K. Gannam
       LIBERTY COUNSEL
       P.O. Box 540774
       Orlando, FL 32854
       Counsel for Defendants Liberty Counsel and Rena M. Lindevaldsen

       Michael J. Tierney
       Wadleigh, Starr & Peters, PLLC
       95 Market Street
       Manchester, NH 03101
       Counsel for Defendant Timothy D. Miller



                                                 6
       Case 2:12-cv-00184-wks Document 348 Filed 04/29/19 Page 7 of 7




DATED April 29, 2019

                                         /s/ J. Tyler Clemons
                                         On behalf of attorneys for Plaintiffs

.




                                     7
